DETAILED ACTION
This action is in response to the claims filed on March 18th, 2020. A summary of this action:
Claims 1-20 have been presented for examination.
The claims are objected to for informalities 
Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea whose elements do not amount to significantly more either individually or in an ordered combination
Claim(s) 1-2, 4-9, 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., “BIM-based automated design and planning for boarding of light-frame residential buildings”, 2018 
Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “BIM-based automated design and planning for boarding of light-frame residential buildings”, 2018 in view of Ishida et al., “STUDY ON THE OPTIMIZATION METHOD FOR PANEL LAYOUT PROBLEM IN DRYWALL”, 2011
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/822,172 (reference application). 
This action is non-final

	Notice of Pre-AIA  or AIA  Status


Claim Objections
The below claims are objected to because of the following informalities:  
Claim 1 recites “A computer method” – this may be mistakenly interpreted as two different statutory categories, i.e. that this is an apparatus claim – this should read “A computer-implemented method”
Claim 1 recites “with the intersection...” this should read “with an intersection” as this element was not previously introduced. Claim 8 recites similar subject matter and is objected to under a similar rationale. 
Claim 1 recites “by at least one processor” multiple times without antecedent basis – this element should be introduced once, and the further limitations should read “by the at least one processor”. Dependent claims 5-6 recite a similar limitation and are objected to under the same rationale
Claim 1 recites “the set of sheathing material” however the claim does not actually introduce the term, and the element “material” is singular, i.e. the claim should recite a first “a set of sheathing materials” and then later recite “the set of sheathing materials” – in other words, the claims should use the plural “materials” in the phrase as “set” conveys a plurality. Claims 8 and 16 recite similar subject matter and is objected to under a similar rationale. 
Claim 1 the preamble recites “the sheathing materials....the construction” however these are newly introduced elements and should recite “determining sheathing materials required for construction of a building” Claims 8 and 16 recite similar subject matter and is objected to under a similar rationale. 
Claim 4 recites “wherein edges of the sheathing material align with a centerline of a member of the group of members” – this should recite “wherein edges of the sheathing material align with centerlines of members of the group of members”. Claims 11 and 18 recites similar subject matter and is objected to under a similar rationale. 
Claim 5 recites “wherein the comparing” however claim 1 does not recite a step of comparing – this claim should recite “The computer method of claim 1, further comprising comparing the set...”.  Claim 12 recites similar subject matter and is objected to under a similar rationale. 
Claim 7 recites “the received data” and “the location” however there is no previous recitation of these elements – they should read “received data” and “a location” Claim 14 recites similar subject matter and is objected to under a similar rationale. 
Claim 15 recites “the known installation order” however there is no indication on what “known” is supposed to encompass – this should merely read “the installation order”.
Claim 8, and the dependents claims 9-10, 12-13, recite “program instructions to...” however this should be cancelled/deleted – the preamble of claim 8 already recites the scope of “the program instructions comprising”, i.e. all of the steps are program instructions by the preamble. Claim 16 is objected to under a similar rationale, as well as the dependents of claim 16.  
The dependent claims should recite, for claim 8, “The computer program product of claim 8, wherein the program instructions further comprise” and the like. Similar for the dependents of claim 16 – all of the dependent claims are objected to as they do not recite this or a similar limitation
Claim 7 recites “processing...an installation order” however this is vague as this could convey 1) processing an order, 2) determining an installation order. The term “processing” as used may convey that the installation order itself is processed, e.g. performing the installation order for the structure. The claim is vague and ambiguous. This should read “determining...an installation order...” or the like
Claim 15 recites similar limitations and are objected to under a similar rationale.
Claim 8 recites “one or more computer non-transitory readable storage media” – this order of words not clear, this should read “one or more non-transitory computer readable storage media”, i.e. that the term “computer” is modifying the “readable storage media” wherein this “computer readable storage media” is “non-transitory” 
Claim 16 contains a similar recitation and is objected to under a similar rationale
Claim 7 recites “the received data” – however this element was not previously introduced, i.e. this should read “received data” without the “the” – Claim 14 is objected to under a similar rationale
  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “an image of the placement of the set” however claim 1 does not recite a step of placing the set of sheathing material – it is not clear if this is supposed to be the applied/manipulated set, or if this limitation requires another step of placing. In addition, applying/manipulating convey that the panels are placed, i.e. there does not appear to be a scope in which there is a second step, but instead that the claims should recite subject matter such as “applying....the set...wherein the applying includes placing the set of sheathing material” or the like – the present claim scope is vague and ambiguous. Claims 8 and 16 recite similar limitations and are rejected under a similar rationale.

Claim 4 recites “the positioning of the set” however there is no previous step of position recited. Similar to the rejection of the placement step above, this appears to merely referring to the application/manipulation steps – the claim scope is vague and ambiguous, it is not clear if this is requiring a new step, further limiting a previous step, or merely reciting Claims 11 and 18 recite similar limitations and are rejected under a similar rationale.
 
Claim 16 recites “manipulate the set of sheathing materials to substantially cover the ...” The term "substantially cover” is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no standard provided to ascertain what would qualify as “substantially cover”, e.g. if this is fully covering, partially covering, or merely a single sheet having been applied or the like. 

Claims 3 and 10 recites “substantially similar” The term "substantially ” is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no standard provided to ascertain what would qualify as “substantially”. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental process without significantly more. 
Claim 1, and the dependents thereof, are treated as representative of claim 8, and the dependents thereof, unless otherwise noted, and the rationale used for claim 1, and the dependents thereof, is used for claim 8, and the dependents thereof. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
	Claim 8 is directed towards the statutory category of an article of manufacture.
	Claim 15 the statutory category of a machine. 

Step 2A, Prong 1, Claims 1 and 8
	The claimed invention is directed towards a mental process. 

	Claim 1 recites the mental process of:
analyzing... the group of members to determine a selection of the group of members which are associated with the intersection between floor joists and wall panels;
	creating... a template of an area between the intersection of the floor joists and the wall panels, wherein a floor is identified;
identifying... the set of sheathing material to be applied to the ceiling;
	applying... the set of sheathing material to the floor in a predetermined orientation manipulating... the set of sheathing material to remove sections of the set of sheathing material which interfere with the wall panels;
	rendering... an image of the placement of the set of sheathing material;
	and calculating... a set of data associated with each piece of the set of sheathing material.

The mental process recited in the claimed invention may readily be performed mentally by a person, or by a person with the assistance of pen and paper. 
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper.

	Claim 8 recites a similar mental process and is rejected under a similar rationale. 

Step 2A, Prong 2, Claims 1 and 8


The following limitations of claims 1 and 8 merely amounts to adding "apply it" (or an equivalent) to the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 - A computer method ...comprising:

Claim 8 - A computer program product ..., comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:



The following limitations of claims 1 and 8 generally link the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
...for determining the sheathing materials required for the construction of a building,...


	Claim 1 -receiving, by at least one processor, a model of a structure, wherein the model is comprised of a group of members;

	Claim 8 - program instructions to receive a model of a structure, wherein the model is comprised of a group of members;
	
The claims do not recite additional elements that integrate the judicial exception into a practical application. Refer to MPEP § 2106.04(d) 

Step 2B, Claims 1 and 8
	The claimed invention does not recite any additional elements/limitations that amount to significantly more than the judicial exception. 

The following limitations of claims 1 and 8 merely amounts to adding "apply it" (or an equivalent) to the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 - A computer method ...comprising:

Claim 8 - A computer program product ..., comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:



The following limitations of claims 1 and 8 generally link the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
...for determining the sheathing materials required for the construction of a building,...

The following limitations of claims 1 and 8 are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) (e.g. the activities of mere data gathering of “receiving... a model...”):
	Claim 1 -receiving, by at least one processor, a model of a structure, wherein the model is comprised of a group of members;

	Claim 8 - program instructions to receive a model of a structure, wherein the model is comprised of a group of members;

	In addition, the following additional elements of claims 1 and 8 are also mere well-understood, routine, conventional activities previously known to the industry, as per MPEP §2106.05(d) – the step of ‘receiving” of “receiving...” is merely the well‐understood, routine, and conventional functions of “storing and retrieving information in memory” (MPEP §2106.05(d))
	Claim 1 -receiving, by at least one processor, a model of a structure, wherein the model is comprised of a group of members;

	Claim 8 - program instructions to receive a model of a structure, wherein the model is comprised of a group of members;

	In addition, the following additional elements of claims 1 and 8 are also mere well-understood, routine, conventional activities previously known to the industry, as per MPEP §2106.05(d) –  
...for determining the sheathing materials required for the construction of a building,...

	For evidence of this being a well-understood, routine, and conventional activity see the prior art relied upon below, and the prior art made of record as pertinent in the conclusion section which demonstrate that the above limitations are well-understood, routine, and conventional. For example, see:
Instant specification, ¶ 5 “However, this is typically done by hand drawings, or computer-generated images or models to show the look of the finishing...”
Zhao, “Automation of Quantity Takeoff and Material Optimization for Residential Construction Manufacturing”, Master’s Thesis from the University of Alberta, 2015,  - this is a system to automate construction planning – Liu as relied upon above is also from University of Alberta – see the background/literature review section for details
Mogollon et al., “Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization”, PhD Dissertation, University of Alberta, 2009 – this is another system for automated construction planning– Liu as relied upon above is also from University of Alberta – see the background/literature review section for details
Alwisy et al., “Automation of Design and Drafting for Manufacturing of Panels for Wood Frames of Buildings”, Master’s Thesis, University of Alberta, 2010 – this is another system for automated construction planning– Liu as relied upon above is also from University of Alberta – see the background/literature review section for details
Telleria et al., US 2018/0283017 – this is a robot for drywall installation


Step 2A, Prong 1, Claim 16
The claimed invention is directed towards a mental process. 

Claim 16 recites the mental process of:
	... analyze the set of members to determine a group of members associated with floor joists of the model, and wherein the floor joists are processed to identify surfaces of the roof truss members which are to come in contact with a set of sheathing materials and a roof layout is identified
	... identify the set of sheathing material to be applied to the group of members, and manipulating associated data with the set of sheathing materials based on a selected type of sheathing material;
	... compare the set of sheathing material and the roof layout;
	... manipulate the set of sheathing materials to substantially cover the roof layout, wherein a second set of sheathing material is created;
	... render an image of the placement of the second set of sheathing material;
	and ... calculate a set of data associated with each piece of the second set of sheathing material, wherein a bill of materials is generated.

The mental process recited in the claimed invention may readily be performed mentally by a person, or by a person with the assistance of pen and paper. 
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the 

Step 2A, Prong 2, Claim 15
The claims do not recite additional elements that integrate the judicial exception into a practical application. Refer to MPEP § 2106.04(d) 

The following limitations of claim 16 merely amounts to adding "apply it" (or an equivalent) to the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
	A system ... comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:

The following limitations of claim 16 generally link the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
...for determining the sheathing materials required for the construction of a building,...


	program instructions to receive a model of a structure, wherein the model is comprised of a group of members;

The claims do not recite additional elements that integrate the judicial exception into a practical application. Refer to MPEP § 2106.04(d) 


Step 2A, Prong 2, Claim 15
The claims do not recite additional elements that integrate the judicial exception into a practical application. Refer to MPEP § 2106.04(d) 

The following limitations of claim 16 merely amounts to adding "apply it" (or an equivalent) to the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
	A system ... comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:


The following limitations of claim 16 generally link the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
...for determining the sheathing materials required for the construction of a building,...

The following limitations of claim 16 are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) (e.g. the activities of mere data gathering of “receive... a model...” ):
	program instructions to receive a model of a structure, wherein the model is comprised of a group of members;

The claims do not recite additional elements that integrate the judicial exception into a practical application. Refer to MPEP § 2106.04(d) 

Step 2B, Claim 16
The claimed invention does not recite any additional elements/limitations that amount to significantly more than the judicial exception. 


	A system ... comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:


The following limitations of claim 16 generally link the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
...for determining the sheathing materials required for the construction of a building,...

The following limitations of claim 16 are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) (e.g. the activities of mere data gathering of “receive... a model...” ):
	program instructions to receive a model of a structure, wherein the model is comprised of a group of members;


In addition, the following additional elements of claim 16 are also mere well-understood, routine, conventional activities previously known to the industry, as per MPEP §2106.05(d) – the step of ‘receiving” of “receiving...” is merely the well‐understood, routine, and conventional functions of “storing and retrieving information in memory” (MPEP §2106.05(d))
	program instructions to receive a model of a structure, wherein the model is comprised of a group of members;

In addition, the following additional elements of claim 16 are also mere well-understood, routine, conventional activities previously known to the industry, as per MPEP §2106.05(d) –
...for determining the sheathing materials required for the construction of a building,...

For evidence of this being a well-understood, routine, and conventional activity see the prior art relied upon below, and the prior art made of record as pertinent in the conclusion section which demonstrate that the above limitations are well-understood, routine, and conventional. For example, see:
Instant specification, ¶ 5 “However, this is typically done by hand drawings, or computer-generated images or models to show the look of the finishing...”
Zhao, “Automation of Quantity Takeoff and Material Optimization for Residential Construction Manufacturing”, Master’s Thesis from the University of Alberta, 2015,  - this is Liu as relied upon above is also from University of Alberta – see the background/literature review section for details
Mogollon et al., “Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization”, PhD Dissertation, University of Alberta, 2009 – this is another system for automated construction planning– Liu as relied upon above is also from University of Alberta – see the background/literature review section for details
Alwisy et al., “Automation of Design and Drafting for Manufacturing of Panels for Wood Frames of Buildings”, Master’s Thesis, University of Alberta, 2010 – this is another system for automated construction planning– Liu as relied upon above is also from University of Alberta – see the background/literature review section for details
Telleria et al., US 2018/0283017 – this is a robot for drywall installation

	
As such, the claimed invention is directed towards a mental process without significantly more, and there is no practical application integrated into the claimed invention. 

Regarding the dependent claims
Claim 2 recites another step in the mental process
Claim 3 recites another step in the mental process
Claim 4 recites another step in the mental process
Claim 5 recites another step in the mental process
Claim 6 recites another step in the mental process
Claim 7 recites another step in the mental process
Claim 9 recites another step in the mental process
Claim 10 recites another step in the mental process
Claim 11 recites another step in the mental process
Claim 12 recites another step in the mental process
Claim 13 recites another step in the mental process
Claim 14 recites another step in the mental process
Claim 15 recites another step in the mental process
Claim 17 recites another step in the mental process
Claim 18 recites another step in the mental process
Claim 19 recites another step in the mental process
Claim 20 recites another step in the mental process

The claimed invention is directed towards a mental process without significantly more, and there is no practical application integrated into the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., “BIM-based automated design and planning for boarding of light-frame residential buildings”, 2018 

Regarding Claim 1.
Liu teaches: 
	A computer method for determining the sheathing materials required for the construction of a building, comprising: (Liu, see abstract – “This research thus proposes a rule-based automated building information model (BIM) approach for designing boarding layout and planning material sheet cutting, resulting in practically feasible solutions with minimal material waste.”, then see § 1 ¶ 1 – “Wall studs and floor joists in light-frame walls and floors need to be covered using sheathing and drywall sheets to form the exterior and interior sides.”, this is a computer-implemented method for determining the sheathing materials required for a construction of a building, wherein this method results in feasible solutions that minimize waste –  and see § 6.1 ¶ 1 “In this house model, oriented strand board (OSB) sheathing boards are placed on exterior sides of exterior light-framed walls and top sides of floors, while gypsum i.e. the “floor boarding” includes the “ceiling” wherein the ceiling boards are added using the method in figure 13 such that, in one example on page 247 “As for the ceiling, the material waste of gypsum boards is found to be 6.53%, while the sheathing material waste for floors is 5.84%.”)
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of a set of members;(Liu, as cited above – the system uses a BIM model [example model of a building] – see page 236, ¶ 2-3 for more clarification, see § 2 for more clarification on BIM models, then see figure 1 shows that an input is a “BIM” model of a structure, also see figure 6 for the “System architecture” – and see page 240, col. 1, ¶ 1 to col. 2, ¶ 2 for an overview, then see § 5.2 ¶ 1 and figure 7 which teaches about the “Enriched information” in the BIM model for the process, and then see page 241, ¶ 2 “To begin, the BIM parser identifies all building elements relevant to the boarding design and planning by their types, such as walls, floors, windows, doors, studs, plates, and joists”[studs and floor joists are both examples of members], i.e. “walls/floors and their sub-components (e.g., studs and [floor] joists).”)

    PNG
    media_image1.png
    429
    975
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    372
    868
    media_image2.png
    Greyscale

	analyzing, by at least one processor, the group of members to determine a selection of the group of members which are associated with the intersection between floor joists and wall panels;(Liu, page 241, col. 2, ¶ 2 teaches “To extract [example of an analysis] relevant information from the BIM, modelling elements [including the members] in Autodesk Revit are mapped to those classes (see Fig. 7)” and further teaches that a selection of those members are for the “floor”/”light frame floor” wherein “Subsequently, their enriched functional information, such as host information (e.g., wall ID), is retrieved through the Revit API functions o detect relationships between walls/floors and their sub-components (e.g., studs and joists)”)
	creating, by at least one processor, a template of an area between the intersection of the floor joists and the wall panels, wherein a ceiling is identified;(Liu, see figure 9 – this “schematic diagram of floor layers” is an example of a template of an area between the floor joists and the wall panels, and see the citation above a “floor” is identified – figure 9 provides an example of a template for the floor, then see figure 13-14 and the accompanying descriptions for the process of boarding layout, - this figure shows both the “ceiling” and the “floor” as “bottom sides (i.e., ceiling) of floors,” (§ 6.1, ¶ 1), in other words the “bottom side” of a “floor” is a “ceiling” for the “interior” [to be clear, this clearly conveys that in a multi-story home, e.g. see figures 15-16, that the ceiling of the 1st level of the home is the bottom side of the floor of the 2nd level, as a person of ordinary skill would have known]))

    PNG
    media_image3.png
    610
    541
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    937
    551
    media_image4.png
    Greyscale

identifying, by at least one processor, the set of sheathing material to be applied to the ceiling; (Liu, as cited above, e.g. figure 13 – this “identify boarding layers” [layers for the set of the sheathing material to be applied to the floor] and then determines sheet rows and so on, i.e. this identifies the set of sheathing materials to be applied, determines how to apply the sheathing material, and creates a “boarding design” for the floor – and see § 6.1 ¶ 1 “In this house model, oriented strand board (OSB) sheathing boards are placed on exterior sides of exterior light-framed walls and top sides of floors, while gypsum drywall boards are used for interior sides of exterior light-framed walls and bottom sides (i.e., ceiling) of floors, as well as for both sides of interior light-framed walls.”, i.e. the “floor boarding” includes the “ceiling” wherein the ceiling boards are added using the method in figure 13 such that, in one example on page 247 “As for the ceiling, the material waste of gypsum boards is found to be 6.53%, while the sheathing material waste for floors is 5.84%.” )
	applying, by at least one processor, the set of sheathing material to the ceiling in a predetermined orientation (Liu, figure 13 “Identify board orientation based on joist direction” – the boards are oriented in the direction predetermined by the joists – and see § 6.1 ¶ 1 and page 247 col. 1 ¶ 1 – the “ceiling” is also sheathed and as the “ceiling” is the “bottom sides of floors”, and see figure 9 which shows that the “ceiling” is part of the “floor layers”)
manipulating, by at least one processor, the set of sheathing material to remove sections of the set of sheathing material which interfere with the wall panels;  (Liu, figure 13, “adjust ends” and see page 242 col. 2, ¶ 3 “In case of any non-compliance, the sheathing/drywall board is cut shorter to adjust its end point, and a new end point satisfying all design rules is re-calculated by the algorithm”, and see figure 9 for an example – the sheathing 
	rendering, by at least one processor, an image of the placement of the set of sheathing material;(Liu, see § 6.2 and figures 15-16 – an image is rendered of the building with both floor boarding and wall boarding is rendered as outputs and as part of a visualization system – the “shop drawings” would have also been generated for the flooring, Liu is merely depicting an example of the drawings for the wall boarding for illustration purposes of what the system outputs, e.g. see table 2 which shows that the output includes determining the “material waste of optimized boarding solutions” such as for both the ceiling and floor, in addition see figure 14 which shows another output is the “Sheathing and drywall layout modelling in BIM” [e.g., figure 15] – to be clear, the “shop drawing” shown here is an example of a single shop drawing produced by the system – one of ordinary skill would have readily known from this “shop drawing” that similar such shop drawings would have been produced for all walls, floors, and ceilings as § 6.1 ¶ 1 “ In this house model, oriented strand board (OSB) sheathing boards are placed on exterior sides of exterior light-framed walls and top sides of floors, while gypsum drywall boards are used for interior sides of exterior light-framed walls and bottom sides (i.e., ceiling) of floors, as well as for both sides of interior light-framed walls.”

    PNG
    media_image5.png
    424
    938
    media_image5.png
    Greyscale

	and calculating, by at least one processor, a set of data associated with each piece of the set of sheathing material.  (Liu, as cited above, e.g. figure 14 teaches generating an “optimized cutting plan” – then see § 6.2 ¶ 1 and table 1 for an example wherein “The outputs of the prototyped system include construction-centric BIM (shown in Fig. 16a), shop drawings with quantity take-off (shown in Fig. 16b), as well as the Excel-based cutting plan and boarding sheet purchase plan (shown in Table 1)” – table 1 is an example of a set of data calculated for each piece of the set of sheathing material, also see table 2 )

Regarding Claim 2
Liu teaches:	
The computer method of claim 1, further comprising, extracting, by at least one processor, the excess sections of the sheathing material.(Liu, table 2 as cited above provides an example output of the extracted amount of waste [excess] material calculation wherein this is 

Regarding Claim 4
Liu teaches:
	The computer method of claim 2, further comprising, calculating, by at least one processor, the positioning of the set of sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members.(Liu, § 4 ¶ 1 as cited above “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists.” wherein figure 13 teaches that a boarding design rule is to “Lay sheet edge on joist”, in regards to this being on the centerline – see figure 3(a) and figure 3(b) for an example for the drywall – the system places the edges of the drywall, in the figure, on the centerline so that the edges of each piece would be supported by the stud – the system also would have performed the same during the “Lay sheet edge on joist” as “A similar procedure is followed for floor boarding layout” (page 242, col. 2, ¶ 3) – at the centerline is where the fastening locations are for each of the members in order to faster the floor boarding to the joists- in regards to the ceiling, this is similar to the floors, i.e. the “gypsum drywall boards” for the “ceiling” (page 245, col. 1, ¶ 1) would have also been fastened to the joists 

Regarding Claim 5
Liu teaches:
	The computer method of claim 1, wherein the comparing of the set of sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the set of sheathing materials have a second set of fastening locations.(Liu, § 4 ¶ 1 as cited above “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists.” wherein figure 13 teaches that a boarding design rule is to “Lay sheet edge on joist”, in regards to this being on the centerline – see figure 3(a) and figure 3(b) for an example for the drywall – the system places the edges of the drywall, in the figure, on the centerline so that the edges of each piece would be supported by the stud – the system also would have performed the same during the “Lay sheet edge on joist” as “A similar procedure is followed for floor boarding layout” (page 242, col. 2, ¶ 3) – at the centerline is where the fastening locations are for each of the members in order to faster the floor boarding to the joists- in regards to the ceiling, this is similar to the floors, i.e. the “gypsum drywall boards” for the “ceiling” (page 245, col. 1, ¶ 1) would have also been fastened to the joists wherein the “drywall boards” would have been laid in regards to the fastening locations for the joists – see figure 9(b) as annotated below which shows the fastening locations )

    PNG
    media_image6.png
    342
    696
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    508
    902
    media_image7.png
    Greyscale

Regarding Claim 6
Liu teaches:
	The computer method of claim 4, further comprising, aligning, by at least one processor, the set of fastening locations of the group of members and the set of sheathing materials.(Liu, page 242, col. 2, ¶ 3 teaches “Then, the joist direction is identified to determine the boarding sheet orientation, because the boarding sheet orientation is always perpendicular to the joist direction.”, i.e. the fastening location of the sheathing material is to the centerline of the joists, and the sheathing material is aligned to be perpendicular with the joist direction, as such the fastening locations of the group of members would have been aligned with the locations for the set of sheathing material

Regarding Claim 7
Liu teaches:
	The computer method of claim 1, further comprising, processing, by at least one processor, an installation order of the set of sheathing material based on an analysis of the received data of the set of sheathing material and the location of the sheathing material on the model. Liu, § 6.2, ¶ 1 “Part of the generated Excel-based cutting plan (see Table 1) shows how many sheets are cut from boards of nominal size and the location where each sheet is installed”, and then see figure 16 wherein page 246 ¶ 2 teaches “In the interest of brevity, Fig. 16 shows the resulting layout design for one wall.” – figure 16 shows that the sheathing panels 

    PNG
    media_image8.png
    547
    677
    media_image8.png
    Greyscale

Regarding Claim 8
Liu teaches:
A computer program product for determining the sheathing materials required for the construction of a building, comprising: (Liu, see abstract – “This research thus proposes a rule-based automated building information model (BIM) approach for designing boarding layout and planning material sheet cutting, resulting in practically feasible solutions with minimal material waste.”, then see § 1 ¶ 1 – “Wall studs and floor joists in light-frame walls and floors need to be covered using sheathing and drywall sheets to form the exterior and interior sides.”, this is a computer-implemented method for determining the sheathing materials required for a construction of a building, wherein this method results in feasible solutions that minimize waste –  and see § 6.1 ¶ 1 “In this house model, oriented strand board (OSB) sheathing boards are placed on exterior sides of exterior light-framed walls and top sides of floors, while gypsum drywall boards are used for interior sides of exterior light-framed walls and bottom sides (i.e., ceiling) of floors, as well as for both sides of interior light-framed walls.”, i.e. the “floor boarding” includes the “ceiling” wherein the ceiling boards are added using the method in figure 13 such that, in one example on page 247 “As for the ceiling, the material waste of gypsum boards is found to be 6.53%, while the sheathing material waste for floors is 5.84%.”)
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising: (Liu, as cited teaches using a computer)
	program instructions to receive a model of a structure, wherein the model is comprised of a set of members;(Liu, as cited above – the system uses a BIM model [example model of a building] – see page 236, ¶ 2-3 for more clarification, see § 2 for more clarification on BIM models, then see figure 1 shows that an input is a “BIM” model of a structure, also see figure 6 studs, plates, and joists”[studs and floor joists are both examples of members], i.e. “walls/floors and their sub-components (e.g., studs and [floor] joists).”)
	program instructions to analyze the group of members to determine a selection of the group of members which are associated with the intersection between floor joists and wall panels;(Liu, page 241, col. 2, ¶ 2 teaches “To extract [example of an analysis] relevant information from the BIM, modelling elements [including the members] in Autodesk Revit are mapped to those classes (see Fig. 7)” and further teaches that a selection of those members are for the “floor”/”light frame floor” wherein “Subsequently, their enriched functional information, such as host information (e.g., wall ID), is retrieved through the Revit API functions of “element. get_Parameter(paraName)” and “elementType.get_Parameter (para- Name)”, which is used to detect relationships between walls/floors and their sub-components (e.g., studs and joists)”)
	program instructions to create a template of an area between the intersection of the floor joists and the wall panels, wherein a ceiling is identified;(Liu, see figure 9 – this “schematic diagram of floor layers” is an example of a template of an area between the floor joists and the wall panels, and see the citation above a “floor” is identified – figure 9 provides an example of a template for the floor, then see figure 13-14 and the accompanying descriptions for the process of boarding layout, - this figure shows both the “ceiling” and the “floor” as “bottom sides (i.e., ceiling) of floors,” (§ 6.1, ¶ 1), in other words the “bottom side” of a “floor” is a “ceiling” for the “interior” [to be clear, this clearly conveys that in a multi-story home, e.g. see figures 15-16, that the ceiling of the 1st level of the home is the bottom side of the floor of the 2nd level, as a person of ordinary skill would have known]))
	program instructions to identify the set of sheathing material to be applied to the ceiling; (Liu, as cited above, e.g. figure 13 – this “identify boarding layers” [layers for the set of the sheathing material to be applied to the floor] and then determines sheet rows and so on, i.e. this identifies the set of sheathing materials to be applied, determines how to apply the sheathing material, and creates a “boarding design” for the floor – and see § 6.1 ¶ 1 and see page 247 col.1 ¶ 1 “As for the ceiling, the material waste of gypsum boards is found to be 6.53%, while the sheathing material waste for floors is 5.84%.” – this system places sheathing on all interior surfaces including the “ceiling”, the “walls”, and the “floors” )
	program instructions to apply the set of sheathing material to the ceiling in a predetermined orientation(Liu, figure 13 “Identify board orientation based on joist direction” – the boards are oriented in the direction predetermined by the joists – and see § 6.1 ¶ 1 and page 247 col. 1 ¶ 1 – the “ceiling” is also sheathed and as the “ceiling” is the “bottom sides of floors”, and see figure 9 which shows that the “ceiling” is part of the “floor layers”)
 program instructions to manipulate the set of sheathing material to remove sections of the set of sheathing material which interfere with the wall panels;(Liu, figure 13, “adjust ends” and see page 242 col. 2, ¶ 3 “In case of any non-compliance, the sheathing/drywall board is cut shorter to adjust its end point, and a new end point satisfying all design rules is re-calculated by 
	program instructions to render an image of the placement of the set of sheathing material;(Liu, see § 6.2 and figures 15-16 – an image is rendered of the building with both floor boarding and wall boarding is rendered as outputs and as part of a visualization system – the “shop drawings” would have also been generated for the flooring, Liu is merely depicting an example of the drawings for the wall boarding for illustration purposes of what the system outputs, e.g. see table 2 which shows that the output includes determining the “material waste of optimized boarding solutions” such as for both the ceiling and floor, in addition see figure 14 which shows another output is the “Sheathing and drywall layout modelling in BIM” [e.g., figure 15] – to be clear, the “shop drawing” shown here is an example of a single shop drawing produced by the system – one of ordinary skill would have readily known from this “shop drawing” that similar such shop drawings would have been produced for all walls, floors, and ceilings as § 6.1 ¶ 1 “ In this house model, oriented strand board (OSB) sheathing boards are placed on exterior sides of exterior light-framed walls and top sides of floors, while gypsum drywall boards are used for interior sides of exterior light-framed walls and bottom sides (i.e., ceiling) of floors, as well as for both sides of interior light-framed walls.”
	and program instructions to calculate a set of data associated with each piece of the set of sheathing material.(Liu, as cited above, e.g. figure 14 teaches generating an “optimized 

Regarding Claim 9
Liu teaches:
	The computer program product of claim 8, further comprising, program instructions to extract the excess sections of the sheathing material.(Liu, table 2 as cited above provides an example output of the extracted amount of waste [excess] material calculation wherein this is based on the shape of the set, e.g. the “Size” are dimensions for a rectangle, and the excess material calculation is based on the shape of the set fitting the floorplan – also see page 247, col. 1, ¶ 1 as cited above – the “As for the ceiling, the material waste of gypsum boards is found to be 6.53%, while the sheathing material waste for floors is 5.84%.”)

Regarding Claim 11
Liu teaches:
	The computer program product of claim 9, further comprising, program instructions to calculate the positioning of the set of sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members.(Liu, § 4 ¶ 1 as cited above “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists.” wherein figure 13 teaches that a boarding design rule is to “Lay sheet edge on joist”, in regards to this being on the centerline – see figure 3(a) and figure 3(b) for an example for the drywall – the system places the edges of the drywall, in the figure, on the centerline so that the edges of each piece would be supported by the stud – the system also would have performed the same during the “Lay sheet edge on joist” as “A similar procedure is followed for floor boarding layout” (page 242, col. 2, ¶ 3) – at the centerline is where the fastening locations are for each of the members in order to faster the floor boarding to the joists- in regards to the ceiling, this is similar to the floors, i.e. the “gypsum drywall boards” for the “ceiling” (page 245, col. 1, ¶ 1) would have also been fastened to the joists wherein the “drywall boards” would have been laid with the “sheet edge on joist” [i.e., the sheet edge at the centerline”] and the fastening would have been at the “joists” including at the joist with the “sheet edge” and the other joists)

Regarding Claim 12
Liu teaches:
	The computer program product of claim 8, wherein the comparing of the set of sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the set of sheathing materials have a second set of fastening locations.(Liu, § 4 ¶ 1 as cited above “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists.” wherein figure 13 teaches that a boarding design rule is to “Lay sheet edge on joist”, in regards to this being on the centerline – see figure 3(a) and figure 3(b) for an example for the drywall – the system places the edges of the drywall, in the figure, on the centerline so that the edges of each piece would be supported by the stud – the system also would have performed the same during the “Lay sheet edge on joist” as “A similar procedure is followed for floor boarding layout” (page 242, col. 2, ¶ 3) – at the centerline is where the fastening locations are for each of the members in order to faster the floor boarding to the joists- in regards to the ceiling, this is similar to the floors, i.e. the “gypsum drywall boards” for the “ceiling” (page 245, col. 1, ¶ 1) would have also been fastened to the joists wherein the “drywall boards” would have been laid with the “sheet edge on joist” [i.e., the sheet edge at the centerline”] and the fastening would have been at the “joists” including at the joist with the “sheet edge” and the other joists – in regards to the fastening locations for the joists – see figure 9(b) as annotated below which shows the fastening locations )

Regarding Claim 13
Liu teaches:
	The computer program product of claim 12, further comprising, program instructions to align the set of fastening locations of the group of members and the set of sheathing materials.(Liu, page 242, col. 2, ¶ 3 teaches “Then, the joist direction is identified to determine the boarding sheet orientation, because the boarding sheet orientation is always perpendicular to the joist direction.”, i.e. the fastening location of the sheathing material is to the centerline of the joists, and the sheathing material is aligned to be perpendicular with the joist direction, as such the fastening locations of the group of members would have been aligned with the locations for the set of sheathing material

Regarding Claim 14
Liu teaches:
	The computer program product of claim 8, further comprising, program instructions to process an installation order of the set of sheathing material based on an analysis of the received data of the set of sheathing material and the location of the sheathing material on the model. (Liu, § 6.2, ¶ 1 “Part of the generated Excel-based cutting plan (see Table 1) shows how many sheets are cut from boards of nominal size and the location where each sheet is installed”, and then see figure 16 wherein page 246 ¶ 2 teaches “In the interest of brevity, Fig. 16 shows the resulting layout design for one wall.” – figure 16 shows that the sheathing panels are numbered, e.g. such as used for an installation order based on the received data and the location – in terms of figure 16 for the floor boarding, the system would have generated a similar figure, as figure 16 is merely showing the layout for one wall for “brevity”, i.e. the system generates optimized sheathing plans for floors and walls, along with cutting lists, shop drawings, and the like, figure 16 is merely an example of one such shop drawing)
Regarding Claim 15
Liu teaches:
	The computer program product of claim 14, wherein a set of drawings are generated by the processing of the model with the set of sheathing material and the known installation order. (Liu, § 6.2, ¶ 1 “Part of the generated Excel-based cutting plan (see Table 1) shows how many sheets are cut from boards of nominal size and the location where each sheet is installed”, and then see figure 16 wherein page 246 ¶ 2 teaches “In the interest of brevity, Fig. 16 shows the resulting layout design for one wall.” – figure 16 shows that the sheathing panels are numbered, e.g. such as used for an installation order based on the received data and the location – in terms of figure 16 for the floor boarding, the system would have generated a similar figure, as figure 16 is merely showing the layout for one wall for “brevity”, i.e. the system generates optimized sheathing plans for floors and walls, along with cutting lists, shop drawings, and the like, figure 16 is merely an example of one such shop drawing)

Regarding Claim 16
Liu teaches:
	A system for determining the sheathing materials required for the construction of a building, comprising:(Liu, see abstract – “This research thus proposes a rule-based automated building information model (BIM) approach for designing boarding layout and planning material sheet cutting, resulting in practically feasible solutions with minimal material waste.”, then see this is a computer-implemented method for determining the sheathing materials required for a construction of a building, wherein this method results in feasible solutions that minimize waste – and to clarify, see § 6.1 ¶ 1: “In this house model, oriented strand board (OSB) sheathing boards are placed on exterior sides of exterior light-framed walls and top sides of floors, while gypsum drywall boards are used for interior sides of exterior light-framed walls and bottom sides (i.e., ceiling) of floors, as well as for both sides of interior light-framed walls”, see page 247 col. 1, ¶ 1 “As for the ceiling, the material waste of gypsum boards is found to be 6.53%, while the sheathing material waste for floors is 5.84%.” and see table 2 – this includes the “ceiling” sheathing)
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:(Liu, as cited teaches using a computer)
	program instructions to receive a model of a structure, wherein the model is comprised of a set of members;(Liu, as cited above – the system uses a BIM model [example model of a building] – see page 236, ¶ 2-3 for more clarification, see § 2 for more clarification on BIM models, then see figure 1 shows that an input is a “BIM” model of a structure, also see figure 6 for the “System architecture” – and see page 240, col. 1, ¶ 1 to col. 2, ¶ 2 for an overview, then see § 5.2 ¶ 1 and figure 7 which teaches about the “Enriched information” in the BIM model for the process, and then see page 241, ¶ 2 “To begin, the BIM parser identifies all building studs, plates, and joists”[studs and floor joists are both examples of members], i.e. “walls/floors and their sub-components (e.g., studs and [floor] joists).”)
	program instructions to analyze the set of members to determine a group of members associated with floor joists of the model, and wherein the floor joists are processed to identify surfaces of the roof truss members which are to come in contact with a set of sheathing materials and a roof layout is identified;(Liu, page 241, col. 2, ¶ 2 teaches “To extract [example of an analysis] relevant information from the BIM, modelling elements [including the members] in Autodesk Revit are mapped to those classes (see Fig. 7)” and further teaches that a selection of those members are for the “floor”/”light frame floor” wherein “Subsequently, their enriched functional information, such as host information (e.g., wall ID), is retrieved through the Revit API functions of “element. get_Parameter(paraName)” and “elementType.get_Parameter (para- Name)”, which is used to detect relationships between walls/floors and their sub-components (e.g., studs and joists)” – in regards to the roof trusses – see figure 15 of Liu, which shows the roof and roof trusses – in regards to the roof layout, under the BRI this encompasses the ceiling layout along the top floor [i.e., the ceiling beneath the roof layout] when this claim is read in light of the specification, e.g. ¶ 19: “The present invention provides the advantage of analyzing a building model to develop the optimal placement and positioning of sheathing material for the ceiling of the building by a reviewing the floor joist elevations and placement and developing the layout of the sheathing material to cover the ceiling.”)

    PNG
    media_image9.png
    257
    709
    media_image9.png
    Greyscale

	program instructions to identify the set of sheathing material to be applied to the group of members, and manipulating associated data with the set of sheathing materials based on a selected type of sheathing material; ((Liu, as cited above, e.g. figure 13 – this “identify boarding layers” [layers for the set of the sheathing material to be applied to the floor] and then determines sheet rows and so on, i.e. this identifies the set of sheathing materials to be applied, determines how to apply the sheathing material, and creates a “boarding design” for the floor and then see Liu, figure 13, as cited above, teaches that the sheets have a selected “nominal size” [example of a selected type], in addition figure 9, and the other citations above also teach that the floor boards are OSB/”oriented strand board” [second example of a selected type] – based on both of these the system follows the flowchart in figure 13 to determines an initial boarding design by manipulating the panels, and associated data, and then further follows figure 14 to perform addition manipulations to optimize the boarding layout and the cutting plan – see the accompanying descriptions of these figures for more details – in other words, Liu applies OSB and drywall, e.g. see figure 9a which shows that both OSB and drywall/”Gypsum board” are applied  )

    PNG
    media_image10.png
    221
    881
    media_image10.png
    Greyscale

	program instructions to compare the set of sheathing material and the roof layout;(Liu, figure 13, provides examples of this such as “Is this floor done?”, i.e. this is a comparison to see if the set of sheathing materials is covering the floor plan for the floor and see § 6.1 ¶ 1 “In this
house model, oriented strand board (OSB) sheathing boards are placed on exterior sides of exterior light-framed walls and top sides of floors, while gypsum drywall boards are used for interior sides of exterior light-framed walls and bottom sides (i.e., ceiling) of floors, as well as for both sides of interior light-framed walls.”, i.e. the “floor boarding” includes the “ceiling” wherein the ceiling boards are added using the method in figure 13 such that, in one example on page 247 “As for the ceiling, the material waste of gypsum boards is found to be 6.53%, while the sheathing material waste for floors is 5.84%.”)
	program instructions to manipulate the set of sheathing materials to substantially cover the roof layout, wherein a second set of sheathing material is created; (Liu, figures 13 and figure 14 both provides manipulations to the materials to substantially cover the floor plan, i.e. the boarding layout covers the floor and see Liu, figures 13 teaches that the floor boarding layout is done by “sheet rows” initially, this is an example of creating additional sets [each row being a set], an addition example is shown in figure 9 wherein “Gypsum board” is added to the OSB on the floor, i.e. a drywall ceiling [second set] is applied to the OSB [first set], e.g. page the system determines an optimal layout of OSB for both sides of the floor, and then also determines an optimal layout of a ceiling covered with drywall [second set], a third example of a second set is the “wall boarding” in figure 12, this also teaches creating a second set, as the claim does not place any requirements on what this second set actually encompasses nor the manner it is created nor where this second set it, also for another example see figure 13 – “Is this floor Done?” to “Are all floors done?” – the system determines a floor boarding layout for each floor, each floor’s set of sheathing material would also be considered as an example of creating a second set of sheathing material)
	program instructions to render an image of the placement of the second set of sheathing material;  (Liu, see figures 15-16, and see the accompanying description, e.g. page 246 teaches that figures 16 “shows the resulting layout design for one wall” “in the interest of brevity” – the system renders images, e.g. “shop drawings”, of all of the designed sets of sheathing material
	and program instructions to calculate a set of data associated with each piece of the second set of sheathing material, wherein a bill of materials is generated.(Liu, as cited above, e.g. figure 14 teaches generating an “optimized cutting plan” – then see § 6.2 ¶ 1 and table 1 for an example wherein “The outputs of the prototyped system include construction-centric BIM (shown in Fig. 16a), shop drawings with quantity take-off (shown in Fig. 16b), as well as the Excel-based cutting plan and boarding sheet purchase plan (shown in Table 1)” – table 1 is an example of a set of data calculated for each piece of the set of sheathing material – this is also an example of a bill of materials, i.e. the “Excel” listing that is output from the system of Liu provides an example of a bill of materials for the structure, also see table 2 for a second example)

Regarding Claim 17
Liu teaches:
	The system of claim 16, further comprising, program instructions to extract the shape of each sheathing material of the second set of sheathing materials.(Liu, table 2 as cited above provides an example output of the extracted amount of waste [excess] material calculation wherein this is based on the shape of the set, e.g. the “Size” are dimensions for a rectangle, and as cited above there are various embodiments which are encompassed by the second set of sheathing material, e.g. the system determines an optimal floor layout for each floor [each floor having an example of a set of sheathing materials] – for this optimization, this includes extracting the shape of each of the sheathing material such as for the layout and for the cutting plan)

Regarding Claim 18
Liu teaches:
	The system of claim 17, further comprising, program instructions to calculate the positioning of the set of sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members.(Liu, § 4 ¶ 1 as cited above “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists.” wherein figure 13 teaches that a boarding design rule is to “Lay sheet edge on joist”, in regards to this being on the centerline – see figure 3(a) and figure 3(b) for an example for the drywall – the system places the edges of the drywall, in the figure, on the centerline so that the edges of each piece would be supported by the stud – the system also would have performed the same during the “Lay sheet edge on joist” as “A similar procedure is followed for floor boarding layout” (page 242, col. 2, ¶ 3) – at the centerline is where the fastening locations are for each of the members in order to faster the floor boarding to the joists)

Regarding Claim 19
Liu teaches:
	The system of claim 16, wherein the comparing of the set of sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the set of sheathing materials have a second set of fastening locations.(Liu, § 4 ¶ 1 as cited above “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists.” wherein figure 13 teaches that a boarding design rule is to “Lay sheet edge on joist”, in regards to this being on the centerline – see figure 3(a) and figure 3(b) for an example for the drywall – the in regards to the ceiling, this is similar to the floors, i.e. the “gypsum drywall boards” for the “ceiling” (page 245, col. 1, ¶ 1) would have also been fastened to the joists wherein the “drywall boards” would have been laid with the “sheet edge on joist” [i.e., the sheet edge at the centerline”] and the fastening would have been at the “joists” including at the joist with the “sheet edge” and the other joists – in regards to the fastening locations for the joists – see figure 9(b) as annotated below which shows the fastening locations )

Regarding Claim 20
Liu teaches:
	The system of claim 17, further comprising, program instructions to align the set of fastening locations of the group of members and the set of sheathing materials.(Liu, page 242, col. 2, ¶ 3 teaches “Then, the joist direction is identified to determine the boarding sheet orientation, because the boarding sheet orientation is always perpendicular to the joist direction.”, i.e. the fastening location of the sheathing material is to the centerline of the joists, and the sheathing material is aligned to be perpendicular with the joist direction, as such the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “BIM-based automated design and planning for boarding of light-frame residential buildings”, 2018 in view of Ishida et al., “STUDY ON THE OPTIMIZATION METHOD FOR PANEL LAYOUT PROBLEM IN DRYWALL”, 2011

Regarding Claim 3
Liu does not explicitly teach:
The computer method of claim 2, further comprising, incorporating, by at least one processor, the excess sections of the sheathing material into the model where the properties of the excess section is substantially similar to that of a new sheathing material panel, wherein the excess section is greater than the area of the new sheathing material panel. 

Ishida teaches: 
	The computer method of claim 2, further comprising, incorporating, by at least one processor, the excess sections of the sheathing material into the model where the properties of the excess section is substantially similar to that of a new sheathing material panel, wherein the excess section is greater than the area of the new sheathing material panel. (Ishida – see the abstract, this is a “drywall layout optimization method” “to find out the best combination of panel parts to be cut from a panel of standard size” – then see § 2 for the “three steps” in the method wherein the “Drywall field is a wall or a ceiling surface” [i.e., this is also used for ceilings] wherein figure 1 and the description teaches that the panel is cut into “polygons” with associated “waste materials”  and see figure 2 and see page 374 col. 1 and § 3 – in other words, this is a drywall layout optimization method which re-uses the cut excess portions into the model by means of the “small polygons” [i.e., the panel is cut into multiple portions, wherein the excess portion is the excess resulting from the first cut at “t=0” as shown in figure 2 – and in regards to the excess section being greater than the area of the new sheathing panel – see figure 2 – the new sheathing panel is the first polygon, and the excess portion has a greater area as visibly shown)

    PNG
    media_image11.png
    234
    492
    media_image11.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liu on a system for optimizing drywall layout with the teachings from Ishida on a similar system which includes re-using the excess portions. The motivation to combine would have been that Ishida’s technique provides “the best combination of panels” as per the abstract, i.e. this further minimizes waste.

Regarding Claim 10
Liu does not explicitly teach
	The computer program product of claim 9, further comprising, program instructions to incorporate the excess sections of the sheathing material into the model where the properties of the excess section is substantially similar to that of a new sheathing material panel, wherein the excess section is greater than the area of the new sheathing material panel.


	The computer program product of claim 9, further comprising, program instructions to incorporate the excess sections of the sheathing material into the model where the properties of the excess section is substantially similar to that of a new sheathing material panel, wherein the excess section is greater than the area of the new sheathing material panel.(Ishida – see the abstract, this is a “drywall layout optimization method” “to find out the best combination of panel parts to be cut from a panel of standard size” – then see § 2 for the “three steps” in the method wherein the “Drywall field is a wall or a ceiling surface” [i.e., this is also used for ceilings] wherein figure 1 and the description teaches that the panel is cut into “polygons” with associated “waste materials”  and see figure 2 and see page 374 col. 1 and § 3 – in other words, this is a drywall layout optimization method which re-uses the cut excess portions into the model by means of the “small polygons” [i.e., the panel is cut into multiple portions, wherein the excess portion is the excess resulting from the first cut at “t=0” as shown in figure 2 – and in regards to the excess section being greater than the area of the new sheathing panel – see figure 2 – the new sheathing panel is the first polygon, and the excess portion has a greater area as visibly shown)

    PNG
    media_image11.png
    234
    492
    media_image11.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liu on a system for optimizing drywall layout with the teachings from Ishida on a similar system which includes re-using the excess portions. The motivation to combine would have been that Ishida’s technique provides “the best combination of panels” as per the abstract, i.e. this further minimizes waste.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/822,172 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only distinction between these inventions is that the instant claimed invention recites “floor joists” whereas the ‘172 recites “roof trusses” – these are obvious variants of each, i.e. floor joists are joists in floors [such as for the ceiling of the 1st floor of a multi-story building] whereas roof trusses are in the roof, such as for the ceiling for the highest floor in a multi-story building. This would have been obvious to a person of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application # 16/822,153
Application # 16/822,172
Regarding Claim 1.

	A computer method for determining the sheathing materials required for the construction of a building, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of a set of members;
	analyzing, by at least one processor, the group of members to determine a selection of the group of members which are associated with the intersection between floor joists and wall panels;
	creating, by at least one processor, a template of an area between the intersection of the floor joists and the wall panels, wherein a ceiling is identified;
	identifying, by at least one processor, the set of sheathing material to be applied to the ceiling;
	applying, by at least one processor, the set of sheathing material to the ceiling in a predetermined orientation manipulating, by at least one processor, the set of sheathing material to remove sections of the set of sheathing material which interfere with the wall panels;
	rendering, by at least one processor, an image of the placement of the set of sheathing material;
and calculating, by at least one processor, a set of data associated with each piece of the set of sheathing material.


Regarding Claim 1

	A computer method for determining the sheathing materials required for the construction of a building, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of a set of members;
	analyzing, by at least one processor, the group of members to determine a selection of the group of members which are associated with the intersection between roof trusses and wall panels;
	creating, by at least one processor, a template of an area between the intersection of the roof trusses and the wall panels, wherein a ceiling is identified;
	identifying, by at least one processor, the set of sheathing material to be applied to the ceiling;
	applying, by at least one processor, the set of sheathing material to the ceiling in a predetermined orientation manipulating, by at least one processor, the set of sheathing material to remove sections of the set of sheathing material which interfere with the wall panels;
	rendering, by at least one processor, an image of the placement of the set of sheathing material;
and calculating, by at least one processor, a set of data associated with each piece of the set of sheathing material. 


Regarding Claim 2.

	The computer method of claim 1, further comprising, extracting, by at least one processor, the excess sections of the sheathing material.


Regarding Claim 2

	The computer method of claim 1, further comprising, extracting, by at least one processor, the excess sections of the sheathing material. 


Regarding Claim 3.

	The computer method of claim 2, further comprising, incorporating, by at least one processor, the excess sections of the sheathing material into the model where the properties of the excess section is substantially similar to that of a new sheathing material panel, wherein the excess section is greater than the area of the new sheathing material panel.


Regarding Claim 3

	The computer method of claim 2, further comprising, incorporating, by at least one processor, the excess sections of the sheathing material into the model where the properties of the excess section is substantially similar to that of a new sheathing material panel, wherein the excess section is greater than the area of the new sheathing material panel. 


Regarding Claim 4.

	The computer method of claim 2, further comprising, calculating, by at least one processor, the positioning of the set of sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members.


Regarding Claim 4

	The computer method of claim 2, further comprising, calculating, by at least one processor, the positioning of the set of sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members. 


Regarding Claim 5.

	The computer method of claim 1, wherein the comparing of the set of sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the set of sheathing materials have a second set of fastening locations.


Regarding Claim 5

	The computer method of claim 1, wherein the comparing of the set of sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the set of sheathing materials have a second set of fastening locations. 


Regarding Claim 6.

	The computer method of claim 4, further comprising, aligning, by at least one processor, the set of fastening locations of the group of members and the set of sheathing materials.


Regarding Claim 6

	The computer method of claim 4, further comprising, aligning, by at least one processor, the set of fastening locations of the group of members and the set of sheathing materials. 


Regarding Claim 7.

	The computer method of claim 1, further comprising, processing, by at least one processor, an installation order of the set of sheathing material based on an analysis of the received data of the set of sheathing material and the location of the sheathing material on the model.


Regarding Claim 7

	The computer method of claim 1, further comprising, processing, by at least one processor, an installation order of the set of sheathing material based on an analysis of the received data of the set of sheathing material and the location of the sheathing material on the model. 


Regarding Claim 8.

	A computer program product for determining the sheathing materials required for the construction of a building, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to receive a model of a structure, wherein the model is comprised of a set of members;
	program instructions to analyze the group of members to determine a selection of the group of members which are associated with the intersection between floor joists and wall panels;
	program instructions to create a template of an area between the intersection of the floor joists and the wall panels, wherein a ceiling is identified;
	program instructions to identify the set of sheathing material to be applied to the ceiling;
	program instructions to apply the set of sheathing material to the ceiling in a predetermined orientation program instructions to manipulate the set of sheathing material to remove sections of the set of sheathing material which interfere with the wall panels;
	program instructions to render an image of the placement of the set of sheathing material;
	and program instructions to calculate a set of data associated with each piece of the set of sheathing material.


Regarding Claim 8

	A computer program product for determining the sheathing materials required for the construction of a building, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to receive a model of a structure, wherein the model is comprised of a set of members;
	program instructions to analyze the group of members to determine a selection of the group of members which are associated with the intersection between roof trusses and wall panels;
	program instructions to create a template of an area between the intersection of the roof trusses and the wall panels, wherein a ceiling is identified;
	program instructions to identify the set of sheathing material to be applied to the ceiling;
	program instructions to apply the set of sheathing material to the ceiling in a predetermined orientation program instructions to manipulate the set of sheathing material to remove sections of the set of sheathing material which interfere with the wall panels;
	program instructions to render an image of the placement of the set of sheathing material;
	and program instructions to calculate a set of data associated with each piece of the set of sheathing material. 


Regarding Claim 9.

The computer program product of claim 8, further comprising, program instructions to extract the excess sections of the sheathing material.


Regarding Claim 9

The computer program product of claim 8, further comprising, program instructions to extract the excess sections of the sheathing material. 


Regarding Claim 10.

	The computer program product of claim 9, further comprising, program instructions to incorporate the excess sections of the sheathing material into the model where the properties of the excess section is substantially similar to that of a new sheathing material panel, wherein the excess section is greater than the area of the new sheathing material panel.


Regarding Claim 10.

	The computer program product of claim 9, further comprising, program instructions to incorporate the excess sections of the sheathing material into the model where the properties of the excess section is substantially similar to that of a new sheathing material panel, wherein the excess section is greater than the area of the new sheathing material panel. 


Regarding Claim 11.

The computer program product of claim 9, further comprising, program instructions to calculate the positioning of the set of sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members.


Regarding Claim 11.

The computer program product of claim 9, further comprising, program instructions to calculate the positioning of the set of sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the set of sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the set of sheathing materials have a second set of fastening locations.


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the set of sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the set of sheathing materials have a second set of fastening locations. 


Regarding Claim 13.

	The computer program product of claim 12, further comprising, program instructions to align the set of fastening locations of the group of members and the set of sheathing materials.


Regarding Claim 13.

	The computer program product of claim 12, further comprising, program instructions to align the set of fastening locations of the group of members and the set of sheathing materials. 


Regarding Claim 14.

	The computer program product of claim 8, further comprising, program instructions to process an installation order of the set of sheathing material based on an analysis of the received data of the set of sheathing material and the location of the sheathing material on the model.


Regarding Claim 14.

	The computer program product of claim 8, further comprising, program instructions to process an installation order of the set of sheathing material based on an analysis of the received data of the set of sheathing material and the location of the sheathing material on the model. 


Regarding Claim 15.

The computer program product of claim 14, wherein a set of drawings are generated by the processing of the model with the set of sheathing material and the known installation order.


Regarding Claim 15.

The computer program product of claim 14, wherein a set of drawings are generated by the processing of the model with the set of sheathing material and the known installation order. 


Regarding Claim 16.

	A system for determining the sheathing materials required for the construction of a building, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
program instructions to receive a model of a structure, wherein the model is comprised of a set of members;
	program instructions to analyze the set of members to determine a group of members associated with floor joists of the model, and wherein the floor joists are processed to identify surfaces of the roof truss members which are to come in contact with a set of sheathing materials and a roof layout is identified;
	program instructions to identify the set of sheathing material to be applied to the group of members, and manipulating associated data with the set of sheathing materials based on a selected type of sheathing material;
	program instructions to compare the set of sheathing material and the roof layout;
	program instructions to manipulate the set of sheathing materials to substantially cover the roof layout, wherein a second set of sheathing material is created;
	program instructions to render an image of the placement of the second set of sheathing material;
	and program instructions to calculate a set of data associated with each piece of the second set of sheathing material, wherein a bill of materials is generated.


Regarding Claim 16.

	A system for determining the sheathing materials required for the construction of a building, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
program instructions to receive a model of a structure, wherein the model is comprised of a set of members;
	program instructions to analyze the set of members to determine a group of members associated with roof trusses of the model, and wherein the roof trusses are processed to identify surfaces of the roof truss members which are to come in contact with a set of sheathing materials and a roof layout is identified;
	program instructions to identify the set of sheathing material to be applied to the group of members, and manipulating associated data with the set of sheathing materials based on a selected type of sheathing material;
	program instructions to compare the set of sheathing material and the roof layout;
	program instructions to manipulate the set of sheathing materials to substantially cover the roof layout, wherein a second set of sheathing material is created;
	program instructions to render an image of the placement of the second set of sheathing material;
	and program instructions to calculate a set of data associated with each piece of the second set of sheathing material, wherein a bill of materials is generated. 


Regarding Claim 17.

	The system of claim 16, further comprising, program instructions to extract the shape of each sheathing material of the second set of sheathing materials.


Regarding Claim 17.

	The system of claim 16, further comprising, program instructions to extract the shape of each sheathing material of the second set of sheathing materials. 


Regarding Claim 18.

The system of claim 17, further comprising, program instructions to calculate the positioning of the set of sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members.


Regarding Claim 18.

The system of claim 17, further comprising, program instructions to calculate the positioning of the set of sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members. 


Regarding Claim 19.

	The system of claim 16, wherein the comparing of the set of sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the set of sheathing materials have a second set of fastening locations.


Regarding Claim 19.

	The system of claim 16, wherein the comparing of the set of sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the set of sheathing materials have a second set of fastening locations. 


Regarding Claim 20.

The system of claim 17, further comprising, program instructions to align the set of fastening locations of the group of members and the set of sheathing materials.

Regarding Claim 20.

The system of claim 17, further comprising, program instructions to align the set of fastening locations of the group of members and the set of sheathing materials.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhao, “Automation of Quantity Takeoff and Material Optimization for Residential Construction Manufacturing”, Master’s Thesis from the University of Alberta, 2015,  - this is a system to automate construction planning – Liu as relied upon above is also from University of Alberta
Mogollon et al., “Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization”, PhD Dissertation, University of Alberta, 2009 – this is another system for automated construction planning– Liu as relied upon above is also from University of Alberta
Alwisy et al., “Automation of Design and Drafting for Manufacturing of Panels for Wood Frames of Buildings”, Master’s Thesis, University of Alberta, 2010 – this is another system Liu as relied upon above is also from University of Alberta
French et al., US 2017/0002579 – see the abstract, see figure 12 and the description – this is a method for putting a “rowhouse” or the like into a single shipping container
Telleria et al., US 2018/0283017 – this is a robot for drywall installation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128